Citation Nr: 0623072	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  02-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for lung disability 
other than bronchitis, to include as due to asbestos 
exposure.

3.  Entitlement to service connection for left elbow 
disability.

4.  Entitlement to service connection for residuals of right 
and left shoulder sprains.

5.  Entitlement to a rating in excess of 10 percent for left 
ankle disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine disability for the period prior to February 
20, 2003, and to an evaluation in excess of 20 percent for 
the period from February 20, 2003.

7.  Entitlement to an initial compensable rating for right 
ear hearing loss.

8.  Entitlement to an initial compensable rating for a left 
hip scar.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1981, and from January 1983 to March 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January 2000 and November 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In September 2004, the 
Board remanded the above issues for further development.

During the course of the appeal, jurisdiction over the case 
was transferred to the RO in Winston-Salem, North Carolina.

The issue of entitlement to an evaluation in excess of 10 
percent for cervical spine disability for the period prior to 
February 20, 2003, and to an evaluation in excess of 20 
percent for the period from February 20, 2003, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Chronic bronchitis is not related to any incident of 
service.  

2.  A lung disability other than bronchitis, to include as 
due to asbestos exposure, is not related to any incident of 
service.

3.  The veteran currently does not have a left elbow 
disability.

4.  The veteran currently does not have a left shoulder 
disability.

5.  The veteran's bursitis of the right shoulder is not 
related to any incident of service.

6.  Since April 1, 1999, the veteran's left ankle disability 
has been manifested by less than marked limited motion of the 
ankle.

7.  Since April 1, 1999, the veteran has had level I hearing 
loss in the right ear and level I hearing loss in the left 
ear.

8.  Since April 1, 1999, the veteran's left hip scar has been 
manifested in a superficial, well-healed, 6.5 square cm scar 
that is not poorly nourished with repeated ulceration, tender 
or painful on examination, unstable, or productive of 
limitation of motion.


CONCLUSION OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5170 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  A lung disability other than bronchitis, to include as 
due to asbestos exposure, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

3.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

4.  Residuals of right and left shoulder sprains were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  The criteria for an initial disability rating in excess 
of 10 percent for left ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).  

6.  The criteria for an initial compensable disability rating 
for right ear hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Tables VI, 
VIA, VII, Diagnostic Code 6100, 4.86 (2005).  

7.  The criteria for an initial compensable rating for a left 
hip scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  

With respect to the service connection claims, in a May 2001 
letter, issued prior to the initial AOJ decision, VA informed 
the veteran of the information and evidence needed to 
substantiate a claim for service connection.  The letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  Lastly, the letter informed him of the 
types of relevant evidence that he can submit, and asked him 
to send information describing additional evidence or the 
evidence itself.  Thus, as a practical matter, the Board 
finds that the veteran has been asked to submit any evidence 
in his possession that pertains to his claims.  

Regarding his claims for higher initial ratings, the veteran 
was not provided a proper VCAA notice letter prior to the 
initial AOJ decision.  In an analogous case, the United 
States Court of Appeals for Veterans Claims (Court) 
acknowledged that, where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Rather, the veteran has the right 
to content complying notice and proper subsequent VA process.  
Id. at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the October 2004 notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
needed to substantiate a claim for a higher rating.  The 
letter also informed him of his and VA's duties in obtaining 
evidence, and specifically asked him to send any evidence in 
his possession that pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed January 2000 and November 2001 rating decisions, 
November 2001 statement of the case (SOC), September 2004 
Board decision and remand, and June 2003 and December 2005 
supplemental statements of the case (SSOC).  These documents 
provided notice of the law and governing regulations, and the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain all relevant records adequately identified 
by the veteran.  Specifically, the information and evidence 
that have been associated with the claims file consist of his 
service medical records, post-service VA medical records, VA 
examination reports, and statements made by and on behalf of 
the veteran in support of his claims.  The Board notes that 
all available private medical records have been obtained and 
associated with the claims file.  In this regard, the Board 
observes that records from St. John Medical Center have been 
destroyed.

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  

In this case, VA did not notify the veteran of the 
information and evidence needed to establish an effective 
date.  For the reasons described below, service connection 
for the claimed disabilities and higher initial disability 
ratings are being denied and neither a new disability rating 
nor effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to these issues.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice with 
respect to the claims for higher initial disability ratings.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If cardiovascular disease, hearing loss, or arthritis 
manifested to a degree of 10 percent or more within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Chronic Bronchitis and Lung Disability Other than Bronchitis

Applicable law prohibits service connection for disability on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West 2002).

After review, the Board notes that the veteran's respiratory 
disorders have been attributed to his use of tobacco 
products.  First, the Board notes that the veteran's service 
medical records and post-service medical records reflect a 
diagnosis of tobacco abuse.  The Board next notes a February 
2003 VA examination report, which provides a diagnosis of 
chronic obstructive pulmonary disease (COPD) probably due to 
smoking.  Similarly, a September 2005 VA examination report 
provides diagnoses of mild COPD and chronic bronchitis, and 
the opinion that they are not as least as likely as not 
etiologically related to the veteran's periods of service nor 
asbestos exposure and welding fumes.  The examiner explained 
that prolonged cigarette smoking is considered to be the 
major contributing factor for the development of 
COPD/bronchitis and their further progression, as noticed 
with this veteran's prolonged smoking history of more than 30 
years starting as a teenager at the age of 13.  The examiner 
added that nearly all smokers suffer an accelerated decline 
in lung function that is dose and duration dependent.

The Board acknowledges the veteran's contentions that he has 
chronic bronchitis and a lung disability other than 
bronchitis that are related to service, to include as due to 
exposure to asbestos.  The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for chronic bronchitis and 
a lung disability other than bronchitis, to include as due to 
asbestos exposure.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left Elbow Disability

After review, the Board finds that the veteran currently does 
not have a left elbow disability.  Although a June 1999 VA 
examination report reflects a diagnosis of left elbow sprain, 
there were no constitutional symptoms of joint conditions; 
range of motion was relatively normal with flexion to 135 
degrees, supination to 85 degrees, and pronation to 80 
degrees; and X-rays were unremarkable.  Further, a February 
2003 VA examination report reflects no pain or limitation of 
motion of the elbow, and a diagnosis of history of radicular 
pain for cervical spine into the left elbow.  Similarly, an 
October 2005 VA examination report reflects a normal left 
elbow with no pathology, and the opinion that the elbow pain 
is referred and a residual from the veteran's cervical spine.  

Thus, the veteran's complaints of pain in the left elbow have 
been attributed to his service-connected cervical spine 
disability and not to a separate disorder of the elbow 
itself.  In this regard, the Board observes that pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in 
part, and vacated and remanded in part, sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Thus, 
in the absence of a current chronic pathological process 
associated with the veteran's left elbow, apart from his 
service-connected cervical spine disability, there is no 
reasonable basis to establish service connection for a 
disability manifested by left elbow pain.  Moreover, the 
Board notes that the veteran is already receiving benefits 
for cervical radiculopathy of the left upper extremity.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. § 1110; Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board acknowledges the veteran's contention that he has a 
left elbow disability related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for left elbow disability.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Right and Left Shoulder Sprains

After review, the Board finds that the veteran currently does 
not have a left shoulder disability.  Although a June 1999 VA 
examination report reflects a diagnosis of left shoulder 
sprain, there no constitutional symptoms of joint conditions 
and range of motion was relatively normal except for 
abduction, which was limited by pain to 150 degrees.  In 
addition, a February 2003 VA examination report reflects 
complaints of radicular pain in the left shoulder and a 
diagnosis of arthritic changes of the left shoulder, rule out 
arthritis, see X-ray report.  A subsequent X-ray report 
reflects a history of radicular pain from fusion of C6-7 and 
an impression of a negative shoulder.  Similarly, an October 
2005 VA examination report reflects no intrinsic pathology, 
and the opinion that the left shoulder pain is a residual 
from the veteran's cervical spine.  

Thus, the veteran's complaints of pain in the left shoulder 
have been attributed to his service-connected cervical spine 
disability and not to a separate disorder of the shoulder 
itself.  In this regard, the Board observes that pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute disability for 
which service connection may be granted.  See Sanchez-
Benitez, supra.  Thus, in the absence of a current chronic 
pathological process associated with the veteran's left 
shoulder, apart from his service-connected cervical spine 
disability, there is no reasonable basis to establish service 
connection for a disability manifested by left shoulder pain.  
Moreover, the Board again notes that veteran is already 
receiving benefits for cervical radiculopathy of the left 
upper extremity.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. § 1110; Degmetich, 
supra; Gilpin, supra; Brammer, supra.  

With respect to a right shoulder disability, the Board finds 
that it is not related to service.  In this regard, the only 
medical opinion of record on the etiology of the veteran's 
bursitis is contained in an October 2005 VA examination 
report, which reflects that the right shoulder disorder is 
not service-connected.  The Board finds this opinion to be 
particularly probative because the examiner had attributed 
the veteran's left shoulder symptoms to his cervical spine.  
The Board notes that the service medical records reflect 
complaints of shoulder pain; however, separation examination 
was normal.  In addition, all post-service X-rays of the 
shoulder have been normal, so service connection is not 
warranted for arthritis via 38 C.F.R. § 3.307.  

The Board acknowledges the veteran's contentions that he has 
left and right shoulder disabilities related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of right and 
left shoulder sprains.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Initial Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Left Ankle Disability

The veteran's left ankle disability has been assigned a 10 
percent evaluation under Diagnostic Code 5271, 38 C.F.R. 
§ 4.71a (2005).  The following evaluations are assignable 
under this Diagnostic Code for limited motion of the ankle:

Marked limited motion of the ankle - 20 percent; and 
Moderate limited motion of the ankle - 10 percent.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial disability 
rating in excess of 10 percent for the veteran's left ankle 
disability.  In support of this conclusion, the Board notes 
the following evidence of record.

A June 1999 VA examination report reflects dorsiflexion to 20 
degrees and plantar flexion to 45 degrees, active and passive 
with no limitation, and normal X-rays.  

A February 2003 VA examination report reflects dorsiflexion 
to 12 degrees and plantar flexion to 48 degrees with no pain 
on rotation.  The veteran, however, complained of pain on 
walking, and he actually walked with a limp.

An October 2005 VA examination report reflects extension 
(dorsiflexion) to 20 degrees and flexion (plantar flexion) to 
45 degrees, with pain at the extremes of motion.  The 
examiner noted that additional limitations following 
repetitive use were not feasible to evaluate during the 
examination.  The veteran complained of daily flare-ups 
during which he gets off of his feet.

The above evidence fails to show that the veteran's 
disability reflects marked limited motion of the left ankle 
to warrant a higher initial rating.  In fact, range of motion 
findings of the June 1999 and October 2005 examinations are 
normal, and there is only some loss of dorsiflexion at the 
February 2003 examination.  Thus, despite the veteran's 
complaints of pain, the Board finds that his disability 
picture more closely approximates the criteria for a 10 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating.  

Right Ear Hearing Loss

The veteran's right ear hearing loss has been assigned a zero 
percent (noncompensable) evaluation under Diagnostic Code 
6100, 38 C.F.R. § 4.85 (2005).  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2005).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Prior to December 6, 2002, compensation was payable for the 
combinations of certain service-connected and nonservice-
connected disabilities as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct, 
including total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a)(3) (2002).  

As of December 6, 2002, compensation is payable for the 
combinations of certain service-connected and nonservice-
connected disabilities as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct, 
including hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear.  38 C.F.R. § 3.383(a)(3) (2005).  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to December 6, 2002, the Board 
will consider both versions of 38 C.F.R. § 3.383 and apply 
the one that is more favorable to the veteran.  

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial compensable 
disability rating for the veteran's right ear hearing loss.  
In this regard, the Board finds that neither version of 38 
C.F.R. § 3.383 is more favorable to the veteran.  In support 
of the above conclusion, the Board notes the following 
evidence of record.

A June 1999 VA audiological examination provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
40
LEFT
15
20
5
25
35

Speech recognition using the Maryland CNC Word List was 100 
percent in the right ear and 100 percent in the left ear.  
The average puretone threshold were 26.5 decibels for the 
right ear and 21.25 decibels for the left ear.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the above results yields a numerical category designation 
of I for the right ear (between 0 and 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent of speech discrimination), and I for the left ear 
(between 0 and 41 percent average puretone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability evaluation of zero 
percent under Diagnostic Code 6100.  

Additionally, the Board observes that 38 C.F.R. § 4.86 (2005) 
for exceptional patterns of hearing impairment is not for 
consideration in this case, as it has neither been shown that 
the veteran ever had puretone thresholds of 55 decibels or 
more at each of the four frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz), or that he ever had a puretone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

Left Hip Scar

The veteran's left hip scar has been assigned a 
noncompensable evaluation under Diagnostic Code 7805, 38 
C.F.R. § 4.118 (2005).  

Effective August 30, 2002, regulations regarding the 
evaluation of skin disease were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas, supra.  As the veteran filed his claim prior to 
August 30, 2002, the Board will consider the both versions of 
the regulations.  

Regarding Diagnostic Code 7805, the Board observes that it 
was not changed by the August 30, 2002, amendment.  Thus, 
under both former and revised Diagnostic Code 7805, scars are 
rated on limitation of function of the affected part.  Based 
on the scar's proximity to the left hip, the Board notes that 
the veteran's scar would be rated on any limitation of 
function of the left hip and thigh.  

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial compensable 
disability rating for the veteran's left hip scar.  In 
support of this conclusion, the Board notes the following 
evidence of record.

A June 1999 VA examination report reflects complaints that 
the scar is not overly tender but a little painful and sore.  
Examination revealed a 6 by 0.5 cm scar that was 
hypopigmented, flat, soft, and nontender with no keloid 
formation or secondary inflammation.

A September 2005 VA examination report reflects that the 
veteran has no further problems with the left hip scar, and 
that he did not even remember that he had a pending claim for 
the scar.  The veteran complained that the scar sometimes 
gets irritated under the belt when it rubs against the belt.  
Examination revealed a 6.5 cm long scar that was clean and 
well-healed with no complications.  There was no tenderness, 
adherence, elevation, depression, inflammation, edema, or 
keloid formation.  The scar was soft as the surrounding skin 
with no underlying tissue loss, and its color merged well 
with the surrounding skin and was hardly noticeable.  The 
examiner stated that there was no disfigurement or function 
limitation from the scar.  The diagnosis was a well healed, 
superficial, post surgical scar with no complications, 
functional impairment, or disability.

The above evidence fails to show that the veteran's left hip 
scar warrants a compensable evaluation under Diagnostic Code 
7805, as there is no associated limitation of function of the 
left hip or thigh.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating under either rating criteria in 
effect prior to or since August 30, 2002.  In this regard, 
the Board notes that the veteran's scar is superficial, well-
healed, and 6.5 square cm, but not poorly nourished with 
repeated ulceration, tender or painful on examination, or 
unstable.  Thus, a higher rating is not warranted under 
Diagnostic Code 7803 or 7804 (effective prior to August 30, 
2002), or Diagnostic Code 7801, 7802, 7803, or 7804 
(effective since August 30, 2002).




Conclusion

The Board has considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disabilities have not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  
Therefore, the Board finds that the criteria for submission 
for consideration of extra-schedular ratings are not met.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disabilities were more severe than 
their assigned evaluations.  Thus, "staged ratings" are 
inapplicable to this case.


ORDER

Service connection for chronic bronchitis is denied.

Service connection for lung disability other than bronchitis, 
to include as due to asbestos exposure, is denied.

Service connection for left elbow disability is denied.

Service connection for residuals of right and left shoulder 
sprains is denied.

A rating in excess of 10 percent for left ankle disability is 
denied.

An initial compensable rating for right ear hearing loss is 
denied.

An initial compensable rating for a left hip scar is denied.


REMAND

The veteran's cervical spine disability has been assigned a 
20 percent evaluation, which includes an additional 10 
percent evaluation for a postoperative scar on the neck.  
After review, the Board finds that further development is 
required prior to adjudicating this issue.  In this regard, 
the Board observes that the medical evidence of record is 
inadequate to evaluate the scar aspect of his cervical spine 
disability.  Although the evidence shows that the scar is 2 
by 7 inches and slightly disfiguring, the evidence is silent 
as to the other characteristics of disfigurement.  Thus, the 
RO should schedule the veteran for a VA skin examination to 
address the other characteristics of disfigurement.

As noted in the above decision, the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the disability rating and effective date of an award.  
Dingess/Hartman, supra.  The veteran was not provided with 
notice of the type of evidence needed to establish a 
disability rating or effective date for the claim on appeal.  
As these questions are currently involved, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs the veteran that a disability 
rating and effective date for the award of benefits are 
assigned when service connection is granted, and also 
includes an explanation of the type of evidence needed to 
establish a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an evaluation in excess of 
10 percent for cervical spine disability 
for the period prior to February 20, 2003, 
and to an evaluation in excess of 20 
percent for the period from February 20, 
2003, the RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA skin examination to 
determine the current severity of his 
postoperative neck scar.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner should 
state whether the veteran's scar results 
in: 

(a)  visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features, or 
with two or three characteristics of 
disfigurement; 
(b)  visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features, 
or with four or five characteristics of 
disfigurement; or 
(c)  visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features, or with six or more 
characteristics of disfigurement. 

NOTE: The 8 characteristics of 
disfigurement are: 

(a) a scar 5 or more inches (13 or more 
cm.) in length; 
(b) a scar at least 1/4 inch (0.6 cm.) 
wide at the widest part; 
(c) surface contour of scar elevated or 
depressed on palpation; 
(d) scar adherent to underlying tissue; 
(e) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. 
cm.); 
(f) skin texture abnormal in an area 
exceeding 6 square inches (39 sq. cm.); 
(g) underlying soft tissue missing in an 
area exceeding 6 square inches (39 sq. 
cm.); and
(h) skin indurated and inflexible in an 
area exceeding 6 square inches (39 sq. 
cm.).

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The RO should readjudicate the issue 
of entitlement to an evaluation in excess 
of 10 percent for cervical spine 
disability for the period prior to 
February 20, 2003, and to an evaluation in 
excess of 20 percent for the period from 
February 20, 2003.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


